Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the remarks filed on 03/26/2021.
Claims 1-20 are currently pending. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“Notably, with respect to the Cardona reference, the network adapter is configured to search local memory for a filtering address, whereas the claims of the present application require actually receiving a multicast filtering address, hashing said address, and creating an entry in local memory corresponding to the address/hash. In other words, the network adapter as claimed by Cardona assumes a multicast filtering address is already stored in memory, wherein the claims of the present application teach a method for receiving a multicast filtering address and adding it to memory as necessary. The claims of Cardona fail to teach receiving a multicast filtering address, but rather teach receiving a message including a destination address. Since the claims of Cardona go on to teach “determining that the destination address does not match any multicast filtering address”, the destination address cannot be considered synonymous with the filtering address since they obviously may not necessarily match. 
Accordingly, Applicant asserts that the claims of the present application are distinctly different from the claims of Cardona, citing specifically the configuration of the network adapter, and therefore requests that the double patenting rejection be withdrawn accordingly” (remarks, page 7 of 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen (US 7203768) is pertinent to the scheduling of network traffic using hashing functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419